IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                September 22, 2015 Session


               IN RE CONSERVATORSHIP OF BILL BARTLETT

                  Appeal from the Circuit Court for Davidson County
                    No. 14P381 David Randall Kennedy, Judge

                          ________________________________

     No. M2014-02027-COA-R3-CV – Filed December 4, 2015
                     _________________________________


This is a conservatorship case. Appellee hospital filed a petition for appointment of an
expedited limited healthcare fiduciary for the Appellant patient because the hospital believed
that Appellant could not be safely discharged without assistance. The trial court determined
that the appointment of a limited healthcare fiduciary was appropriate and in the Appellant’s
best interest. The trial court then granted Appellee’s motion to amend its petition to include
the appointment of a conservator. The trial court found that Appellant is an individual with
disabilities, and further found that it is in the Appellant’s best interest to have a conservator
appointed. Appellant appeals. Discerning no error, we affirm and remand.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed
                                  and Remanded.

KENNY ARMSTRONG, J., delivered the opinion of the Court, in which W. NEAL MCBRAYER,
J., and ARNOLD B. GOLDIN, J., joined.

Jacqueline B. Dixon, Attorney Ad Litem, Nashville, Tennessee, for the appellant, Bill
Bartlett.

Monica D. Edwards, Nashville, Tennessee, for the appellee, Vanderbilt University Medical
Center.

A. Michelle Poss, Conservator, Nashville, for the appellee, Conservatorship of Bill Bartlett.

                                               1
                                         OPINION

                       I.     Background and Procedural History

       On February 24, 2014, Appellant Bill Bartlett was admitted to Vanderbilt University

Medical Center (“Appellee” or “VUMC”) for treatment of general weakness and a history of

strokes, hypertension, renal failure, and dementia. Prior to his stay at VUMC, Mr. Bartlett

had been a patient at Middle Tennessee Mental Health Institute (“MTMHI”) from January

2012 until December 2013. VUMC believed that Mr. Bartlett needed assistance to ensure a

safe discharge from the hospital. As Mr. Bartlett had no family willing or able to assist him,

VUMC filed a petition in the Circuit Court of Davidson County for appointment of an

expedited limited healthcare fiduciary. On March 6, 2014, the trial court heard Appellee’s

petition, and the court appointed a healthcare fiduciary and an attorney ad litem for Mr.

Bartlett. Pursuant to Tennessee Code Annotated section 34-1-133(b), the trial court

scheduled a hearing on the appropriateness of the appointment for March 11, 2014. On

statements of counsel and a review of a physician’s report completed by Dr. Ralph

Habermann, M.D., the trial court determined that there was clear and convincing evidence

that Mr. Bartlett was in need of assistance. Accordingly, the trial court found that the

appointment of a limited healthcare fiduciary was appropriate and in Mr. Bartlett’s best

interest. The trial court also granted VUMC’s oral motion to amend its petition for

appointment of a conservator and set a hearing to determine the continuing need for a

fiduciary.
                                              2
       On April 14, 2015, the trial court heard Appellee’s amended petition for appointment

of a conservator. Mr. Bartlett testified at the hearing and objected to the appointment of a

conservator. The trial court found Mr. Bartlett was a person with a disability as defined by

Tennessee Code Annotated section 34-1-101 and determined it was in his best interest that a

temporary conservator be appointed over his person and estate. The decision of the trial

court was based, in part, on Mr. Bartlett’s testimony that he owned more than 1,000 acres and

that he had been institutionalized for the past sixteen years.

       Following the court’s announcement of its decision, Mr. Bartlett became agitated and

refused to abide by the order appointing his conservator. He stated in open court that he

would rather go to jail than return to VUMC or to any other medical facility. The trial court

held Mr. Bartlett in contempt and had him involuntarily committed to MTHMI. The trial

court expressly found “on the basis of clear, unequivocal and convincing evidence that [Mr.

Bartlett] is subject to involuntary care and treatment.”

       On May 2, 2014, the Appellee took the deposition of Dr. Mahshid Moradiseresht, Mr.

Bartlett’s treating physician at MTHMI. In her deposition, which was admitted into

evidence, Dr. Moradiseresht testified that Mr. Bartlett suffers from a chronic mental

condition known as vascular dementia. Dr. Moradiseresht further testified that Mr. Bartlett

could not care for himself or live independently and that he needed someone to assist him

with medical decisions. Dr. Moradiseresht testified that there was an organic cause for the

dementia, but ultimately opined that Mr. Bartlett’s mental condition could adversely affect
                                            3
his physical well-being.

       On June 2, 2014, the trial court conducted a hearing on VUMC’s amended petition to

appoint a conservator. On June 6, 2014, the trial court entered an order appointing a

conservator. On July 3, pursuant to Tennessee Rule of Civil Procedure 59, Mr. Bartlett,

through his attorney ad litem, filed a motion to alter or amend the trial court’s ruling

appointing a conservator. Shortly thereafter, Mr. Bartlett filed an amended Rule 59 motion to

include a request that the trial court clarify prior orders regarding payment of fees. On

September 5, 2014, the trial court entered an order denying Mr. Bartlett’s motion to alter or

amend the judgment. The trial court found that

              Mr. Bartlett suffers from vascular dementia, delusions,
              significant paranoia and that he is incapable of performing
              activities of daily living without prompting. In addition, Mr.
              Bartlett’s own testimony suggested that his view of his life and
              circumstances was both unrealistic and not based in fact. For
              example, although he is seventy two-years old, Mr. Bartlett
              testified that he is eighty years old. . . .[B]ased on the totality of
              the circumstances, Mr. Bartlett is incapable of managing his
              own affairs and taking care of his activities of daily living. . . .

                                     II.     Issues

Mr. Bartlett appeals. He presents the following issue on appeal:

       Whether the trial court erred in appointing him a conservator when the
       evidence presented at trial did not clearly and convincingly establish that he
       was disabled and in need of the assistance of the court.

                                     III.    Standard of Review


                                                4
         “A petition for the appointment of a conservator requires the lower court to make

legal, factual, and discretionary determinations.” Crumley v. Perdue, No. 01-A-01-9704-

CH00168, 1997 WL 691532, at *2 (Tenn. Ct. App. Nov. 7, 1997). Therefore, appellate

courts may need to apply more than one standard of review when reviewing a lower court’s

decision regarding the request for a conservatorship. Id. In reviewing any findings of fact by

the trial court, our review is de novo “upon the record of the trial court, accompanied by a

presumption of the correctness of the finding, unless the preponderance of the evidence is

otherwise.” Tenn. R. App. P. 13(d). For the evidence to preponderate against a trial court’s

finding of fact, it must support another finding of fact with greater convincing effect.

Watson v. Watson, 196 S.W.3d 695, 701 (Tenn. Ct. App. 2005) (citing Walker v. Sidney

Gilreath & Assoc., 40 S.W.3d 66, 71 (Tenn. Ct. App. 2000); and The Realty Shop, Inc. v.

RR Westminster Holding, Inc., 7 S.W.3d 581, 596 (Tenn. Ct. App. 1999)). We review a

trial court’s conclusions on questions of law de novo, but no presumption of correctness

attaches to the trial court's legal conclusions. Bowden v. Ward, 27 S.W.3d 913, 916 (Tenn.

2000).

         In Tennessee, a “court must find by clear and convincing evidence that the respondent

is fully or partially disabled and that the respondent is in need of assistance from the court

before a fiduciary can be appointed.” Tenn. Code Ann. § 34-1-126. “Statutory interpretation

is a question of law, which we review de novo, with no presumption of correctness given to

the courts below.” Sullivan v. Edwards Oil Co., 141 S .W.3d 544, 547 (Tenn. 2004) (citing
                                           5
Wallace v. State, 121 S.W.3d 652, 656 (Tenn. 2003)). While the “clear and convincing”

standard is more exacting than the preponderance of the evidence standard, it does not

require such certainty as the beyond a reasonable doubt standard. Brandon v. Wright, 838
S.W.2d 532, 536 (Tenn. Ct. App. 1992). Clear and convincing evidence eliminates any

serious or substantial doubt concerning the correctness of the conclusions to be drawn from

the evidence. See Hodges v. S.C. Toof & Co., 833 S.W.2d 896, 901 (Tenn. 1992). It should

produce in the fact-finder’s mind a firm belief or conviction with regard to the truth of the

allegations sought to be established. In re Estate of Armstrong, 859 S.W.2d 323, 328

(Tenn. Ct. App. 1993).

       Finally, to the extent that the trial court’s discretionary decisions are challenged on

appeal, such decisions are reviewed for an abuse of that discretion. In re Conservatorship of

Davenport, No. E2004-01505-COA-R3-CV, 2005 WL 3533299, at *6 (Tenn. Ct. App. Dec.

27, 2005). A trial court abuses its discretion when it reaches a decision that is not supported

by the evidence, when it applies an incorrect legal standard, or when it reaches a decision that

contravenes logic or employs reasoning that causes an injustice to the complaining party. See

Owens v. Owens, 241 S.W.3d 478, 496 (Tenn. Ct. App. 2007).

                                    IV.     Analysis

       On appeal, Mr. Bartlett argues that the evidence presented at trial did not clearly and

convincingly establish that he was disabled and in need of the assistance of the court. “The

threshold question in every conservatorship proceeding is whether the person for whom a
                                            6
conservator is sought is disabled or incapacitated. If the answer is no, the trial court cannot

appoint a conservator.” In re Conservatorship of Groves, 109 S.W.3d 317, 331 (Tenn. Ct.

App. 2003), Tenn Code Ann. §34-1-126. Tennessee courts have long recognized that the

aging process, by itself, is not a disabling condition. In re Groves, 109 S.W.3d at 331.

Although old age may “excite the vigilance of the court,” Condry v. Coffey, 12 Tenn. App. 1,

19 (1930), advanced age alone does not provide grounds for appointing a conservator or

limited guardian. Hadley v. Latimer, 11 Tenn. (3 Yer.) 537, 545 (1832); In re Estate of

Oakley, 936 S.W.2d 259, 260 (Tenn. Ct. App. 1996); Smith v. Smith, 55 Tenn. App. 136,

160–61, 397 S.W.2d 186, 197 (1965); Rogers v. Hickam, 30 Tenn. App. 504, 512–13, 208
S.W.2d 34, 37 (1947).

       However, if the court determines that a person is disabled, the court must then

              determine based on the nature of the incapacity, whether the
              disabled person requires full-time supervision, protection, or
              assistance or whether partial supervision, protection, or
              assistance will suffice. If the trial court determines that the
              disabled person requires any sort of supervision, protection or
              assistance, it must enter an order appointing a conservator and
              must specifically “[e]numerate the powers removed from the
              respondent and vested in the conservator.” Tenn. Code Ann.
              §34-3-107(2). Any power not specifically vested in the
              conservator remains with the person for whom the conservator
              has been appointed.”

In re Groves, 109 S.W.3d at 331.1

       1
        Tenn. Code Ann. §34-3-107(2) was amended in 2013. Although the precise language has
changed, the intent of the statutes remains the same. The current statute reads as follows:
               (a)     If the court determines a conservator is needed, the court shall
                                              7
       Capacity encompasses two concepts, functional capacity and decision-making

capacity. Id. at 334-35. Functional capacity relates to a person’s ability to take care of

himself and his property and to perform basic daily activities. These activities include

personal hygiene, nutrition, and addressing routine healthcare needs. An inquiry into

functional capacity seeks to ascertain whether a person has functional impairment that

endangers physical health or safety by rendering the person unable, either wholly or partially,

to care for himself. Id.

       Decision-making capacity relates to one’s ability to make and communicate decisions

with regard to caring for himself and his property. Decision-making capacity involves a

person’s ability to: (1) take in and understand information; (2) process the information in

accordance with his or her own personal values and goals; (3) make a decision based on the

information; and (4) communicate the decision. However, choices that are based on

deranged or delusional reasoning or irrational beliefs may signal decision-making incapacity.

Id.

       Dr. Moradiseresht is a licensed psychiatrist and was the attending physician for Mr.

Bartlett during both his January 24, 2012 through December 19, 2013 and April 14, 2014



              enter an order which shall:
              ***
              (2) Enumerate the powers removed from the respondent and those to
              be vested in the conservator. To the extent not specifically removed,
              the respondent shall retain and shall exercise all of the powers of a
              person without a disability.
                                               8
through May 16, 2014 stays at MTMHI. In January 2012, Mr. Bartlett was admitted to

MTMHI’s extended treatment program after receiving several charges including DUI, two

counts of public intoxication, and unlawful possession of weapon. Dr. Moradiseresht

testified that Mr. Bartlett had been diagnosed with vascular dementia, and his condition was

chronic. At the time Mr. Bartlett was initially admitted, he was decompensating and unable

to remember things very well. He would also make claims that were not true. During Dr.

Moradiseresht’s 2013 treatment and observation of Mr. Bartlett, he was delusional,

oppositional, and not cooperative with his treatment plan. Mr. Bartlett believed that someone

was trying to poison him. He refused medication, refused to participate in groups, and

refused to take care of his own personal hygiene and grooming. Mr. Bartlett often did not

care how many days or weeks he went without changing his clothes.

       Dr. Moradiseresht also testified that Mr. Bartlett had a limited capacity to understand

what is going on around him. She referenced Mr. Bartlett’s legal charges, which he never

understood, as an example of his limited capacity. According to Dr. Moradiseresht, Mr.

Bartlett maintained that he did not have any legal charges against him, even though he was

released to the custody of the Marshall County jail upon discharge from MTMHI in

December of 2013. Likewise, Dr. Moradiseresht testified that when Mr. Bartlett was brought

to MTMHI in April 2014, he did not have any understanding of why he had been in court,

and he was decompensating.

       Dr. Moradiseresht also testified that Mr. Bartlett was on medication for dementia,
                                             9
thyroid, blood lipids, as well as a mood stabilizer. She further testified that these medications

would help Mr. Bartlett’s overall mental status. It is worth noting that Mr. Bartlett’s

conservator was forced to file a motion requiring Mr. Bartlett to undergo a medical

examination so that his medications could be renewed. This motion was filed after the

hearing on Mr. Bartlett’s motion to alter or amend judgment was heard, but before the order

was entered. The motion filed by the conservator was granted.

       On appeal, Mr. Bartlett argues that the diagnosis of vascular dementia alone is

insufficient to warrant the appointment of a conservator. We agree. While identification of

the disabling illness or condition is important, “the pivotal inquiry involves not merely the

diagnosis but also the effect that the illness, injury, or condition has had on the capacity of

the person for whom a conservator is sought.” In re Groves, 109 S.W.3d at 331. However,

in this case, Dr. Moradiseresht testified that she did not believe Mr. Bartlett would be able to

visit a pharmacy and obtain his medication, shop for groceries, or pay his bills. When asked

whether Mr. Bartlett could cook his own meals, Dr. Moradiseresht testified that cooking can

be a dangerous activity for patients diagnosed with dementia, and unsupervised cooking is

discouraged. From the doctor’s testimony, the trial court was able to determine that “Mr.

Bartlett suffers from vascular dementia, delusions and significant paranoia, and that he is

incapable of performing his activities of daily living without prompting.”

       Mr. Bartlett also argues that Dr. Moradiseresht’s testimony did not provide clear and

convincing evidence that he was in need of a conservator. His basis for this argument stems
                                            10
from the cross examination of Dr. Moradiseresht, in which she testified that since treating

him in 2013, Mr. Bartlett’s delusions have improved and he is no longer convinced someone

is trying to poison his food. Mr. Bartlett also cites Dr. Moradiseresht’s testimony that Mr.

Bartlett’s dementia has not worsened since she treated him in 2013.

       While Mr. Bartlett’s appraisal of Dr. Moradiseresht’s testimony is correct, it is

important to note that Dr. Moradiseresht did not testify that his dementia had improved.

Further, the trial court did not solely rely on Dr. Moradiseresht’s testimony in reaching its

determination. In addition to Dr. Moradiseresht’s testimony, the trial court also relied on Mr.

Bartlett’s testimony. Mr. Bartlett testified that he is eighty years old even though he is

actually only seventy-two years old. Mr. Bartlett also testified that he owns over 1,000 acres

of land; when in fact, he only owns a lot with a trailer, which is uninhabitable. The trial court

also relied on Mr. Bartlett’s testimony that he has been institutionalized for the past sixteen

years. The trial court found that Mr. Bartlett’s testimony suggested that his view of his life

and circumstances was both unrealistic and not based in fact. The trial court further found

that “based on the totality of the circumstances and particularly Mr. Bartlett’s presentation to

the Court on April 14, 2014, Mr. Bartlett is incapable of managing his affairs and taking care

of his activities of daily living, the court finds that Mr. Bartlett is in need of a conservator.”

From our review, the evidence clearly and convincingly support the trial court’s ultimate

conclusion.

                                     V.      Conclusion
                                              11
       For the foregoing reasons, we affirm the order of the trial court. We remand the case

for such further proceedings as may be necessary and are consistent with this opinion. Costs

of the appeal are assessed against Appellant, Bill Bartlett and his surety, for all of which

execution may issue if necessary.


                                                 _________________________________
                                                 KENNY ARMSTRONG, JUDGE




                                            12